department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number info release date index number attn dear i am responding to your date letter on behalf of your constituent his company operates several ready mixed concrete facilities in the president of wrote that and and his industry has a problem claiming a federal fuel tax_credit said that the internal_revenue_code the code imposes a tax on certain fuels including diesel_fuel but allows a fuel tax_credit for fuels used in an off-highway_business_use under an irs regulation when a vehicle has two engines one to propel the vehicle on the highway and one for a non-propulsion function such as turning a concrete mixer drum the fuel used in the non-propulsion engine qualifies for the off- highway tax_credit however when the vehicle has only a single engine to both propel the vehicle and to power a non-propulsion activity the entire amount of fuel in the vehicle is taxable commonly used a separate engine to perform non-propulsion functions since modern power take-off units now used in concrete mixer vehicles allow the engine that propels the vehicle to also power non-propulsion equipment he believes the irs is penalizing his industry’s efficiency by taxing the entire amount of fuel in the vehicle and not allowing a tax_credit for the fuel used to mix the concrete said we established the regulation when vehicles the code imposes tax on certain removals entries or sales of taxable fuels gasoline diesel_fuel and kerosene sec_4081 of the code when that tax is not imposed a backup tax is imposed on diesel_fuel sold by any person to an owner lessee or other operator of a diesel-powered highway vehicle or used by any person as a fuel in a diesel-powered highway vehicle sec_4041 the irs does not impose tax on diesel_fuel if sold for use or used in an off-highway_business_use sec_4041 an off-highway_business_use is defined as any use by a person in a trade_or_business other than as fuel in a highway vehicle which at the time of such use is registered or required to be registered for highway use under the laws of any state or foreign_country sec_6421 when we impose tax under sec_4041 or sec_4081 on the sale of diesel_fuel and the fuel is used in a nontaxable_use which includes an off-highway_business_use a credit or refund is available to the ultimate_purchaser of the fuel sec_6427 under such circumstances alternatively the taxpayer may claim a credit against income_tax for the tax imposed sec_34 we allow the claim for the income_tax_credit or payment for the nontaxable_use of the fuel only when the fuel is used other than as a fuel in a propulsion engine of a diesel-powered highway vehicle sec_48_6427-8 of the manufacturers and retailers excise_tax regulations previously the irs established rules to determine liability at the time of sale of fuel used both for the propulsion and the nonpropulsion of the vehicle sec_48_4041-7 the principles we established in that regulation for the dual use of fuel are applicable in determining whether to allow a credit or payment sec_48_6427-1 sec_48_4041-7 which we established in provides in part tax applies to all taxable_liquid_fuel sold for use or used as a fuel in the motor which is used to propel a diesel-powered vehicle even though the motor is also used for a purpose other than the propulsion of the vehicle thus if the motor of a diesel-powered highway vehicle operates special equipment by means of a power take-off or power transfer_tax applies to all taxable_liquid_fuel sold for this use or so used whether or not the special equipment is mounted on the vehicle for example tax applies to diesel_fuel sold to operate the mixing unit on a concrete mixer truck if the mixing unit is operated by means of a power take-off from the motor of the vehicle however tax does not apply to liquid fuel sold for use or used in a separate motor to operate special equipment whether or not the equipment is mounted on the vehicle if the taxable_liquid_fuel used in a separate motor is drawn from the same tank as the one which supplies fuel for the propulsion of the vehicle a reasonable determination of the quantity of taxable_liquid_fuel used in the separate motor during the period is acceptable for purposes of application of the tax emphasis added thus when we established the regulation years ago we recognized and fully considered the use of power take-off units federal courts have upheld the regulation in several decisions including 104_tc_472 i hope this information is helpful sincerely richard a kocak chief branch passthroughs and special industries associate chief_counsel
